Co Oo NIN DD A BP WD NNO eR

NY NY YY NY NY NY NNO He Be He es ese ee eae He Ke YL
ao ryt DM FF WH YF DO Oe HN DWN B WwW BH KH OO

 

 

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR17-229 RAJ

Plaintiff ORDER TERMINATING
DEFENDANT'S |

| PARTICIPATION IN DREAM
MARIA NICOLASA DELEON, PROGRAM AND DISMISSING
CRIMINAL CHARGES BASED ON
Defendant. SUCCESSFUL COMPLETION

OF DREAM PROGRAM

Vv.

 

 

The above-named defendant entered a guilty plea to Count 1 of the Indictment
pursuant to a plea agreement authorizing post-plea/pre-adjudication to enable the
defendant’s participation in the Drug Reentry Alternative Model (DREAM) program. A
United States District Judge accepted the plea and maintained jurisdiction to enable
defendant’s participation in the DREAM program under which program defendant’s
compliance with the terms of supervision is overseen by the DREAM Executive Review
Team.

The DREAM Executive Review Team, including the undersigned United States
District Judge, has determined that defendant has successfully completed the DREAM
program and therefore should receive the benefits specified in defendant’s plea
agreement and DREAM contract. Therefore, based on defendant’s successful completion

ORDER TERMINATING DEFENDANT’S PARTICIPATION UNITED STATES ATTORNEY

IN DREAM PROGRAM AND DISMISSING CHARGES 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

DELEON/CR17-229RAJ - 1 (206) 553-7970
Oo Oo aT DH WH BP W YP

NY NY NY NY HY KH PH DP KOR Re ee He ee ee ee oe
eo ND HM FW NY KF DO OH DD NH BR WH bw BSF OO

 

 

of the DREAM program, in accordance with the terms of defendant’s plea agreement and
DREAM contract:

IT IS HEREBY ORDERED that defendant’s participation in the DREAM
program is terminated.

IT IS FURTHER ORDERED that pursuant to Federal Rule of Criminal Procedure
11(d)(2)(B), on defendant’s request, a fair and just reason having been demonstrated by
defendant’s successful completion of the DREAM program, that defendant’s guilty plea
is withdrawn.

FURTHERMORE, IT IS ORDERED that pursuant to Federal Rule of Criminal
Procedure 48(a), on motion of the government, good cause having been shown by
defendant’s successful completion of the DREAM program, that the criminal charges

against defendant in the above-captioned case are dismissed with prejudice.

DATED this 7 day of , 2019.

     

   

e Honorable Richard A. J
United States District Judge
Western District of Washington
DREAM Judicial Officer

ORDER TERMINATING DEFENDANT’S PARTICIPATION UNITED STATES ATTORNEY

IN DREAM PROGRAM AND DISMISSING CHARGES 700 STEWART ST. SUITE 5220
SEATTLE, WASHINGTON 98101

DELEON/CR17-229RAJ - 2 (206) 553-7970

 
